                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )       CASE NO. 2:20-mj-2-JTA
                                          )
JIMMY WAYNE HAMMONDS                      )


 FEDERAL RULE OF CRIMINAL PROCEDURE 5(f) WRITTEN ORDER
       Pursuant to the Due Process Protections Act, the Court confirms the United States’

obligation to disclose to the defendant all exculpatory evidence- that is, evidence that

favors the defendant or casts doubt on the United States’ case, as required by Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny, and ORDERS the United States to do so.

The government has a duty to disclose any evidence that goes to negating the defendant’s

guilt, the credibility of a witness, or that would reduce a potential sentence. The defendant

is entitled to this information without a request. Failure to disclose exculpatory evidence

in a timely manner may result in consequences, including, but not limited to, exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings,

disciplinary action, or sanctions by the Court.

       DONE this 13th day of January, 2021.




                                          /s/ Jerusha T. Adams
                                          JERUSHA T. ADAMS
                                          UNITED STATES MAGISTRATE JUDGE
